                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Houston Byrd, Jr.,                                Case No. 0:18-cv-913 (SRN/DTS)

               Plaintiff,
                                                  ORDER DENYING PLAINTIFF’S
 v.                                                 MOTION FOR RECUSAL,
                                                   PLAINTIFF’S MOTION FOR
 Judge Karen A. Janisch,                        DISMISSAL OF ORDER ADOPTING
                                                REPORT AND RECOMMENDATION,
               Defendant.                        AND PLAINTIFF’S MOTION FOR
                                                     DEFAULT JUDGMENT




Houston Byrd, Jr., 241 North 10th Street, Newark, Ohio 43055, pro se.


SUSAN RICHARD NELSON, United States District Judge

      Plaintiff, Houston Byrd, moves for recusal of the undersigned as well as

Magistrate Judge David T. Schultz [Doc. No. 13]. He also moves to dismiss the Court’s

order adopting the Report and Recommendation (“R&R”) of Magistrate Judge Schultz

[Doc. No. 15]. Lastly, he moves for default judgment against Judge Karen Janisch [Doc.

No. 16]. For the reasons set forth below, this Court denies each of Byrd’s motions.

      There is no basis for recusal in this case. “A party introducing a motion

to recuse carries a heavy burden of proof; a judge is presumed to be impartial and the

party seeking disqualification bears the substantial burden of proving otherwise.”

Fletcher v. Conoco Pipe Line Co., 323 F.3d 661, 664 (8th Cir. 2003) (quoting Pope v.

Fed. Express Corp., 974 F.2d 982, 985 (8th Cir. 1992)). Under 28 U.S.C. § 455,


                                            1
disqualification is required when bias, previous participation in litigation, financial

interest, or a close personal relationship to a party is demonstrated. There is no

disqualifying circumstance that would warrant recusal here.

       The Order adopting the R&R of Magistrate Judge Schultz was also appropriately

entered. (Order Adopting R&R [Doc. No. 9] at 6.) Three days later, the Clerk of Court,

Kate M. Fogarty, entered judgment against Byrd and attached a civil notice of appeal. (J.

in a Civil Case [Doc. No. 10].)

       Finally, Byrd is not entitled to a default judgment against Judge Karen Janisch

because his claim against her was dismissed on May 25, 2018. (J. in a Civ. Case [Doc.

No. 10].) Byrd’s claim was dismissed because he sought relief against a defendant who

was immune from suit. See 28 U.S.C. § 1915(e)(2)(B)(ii)–(iii); Atkinson v. Bohn, 91 F.3d

1127, 1128 (8th Cir. 1996) (per curiam). Judge Janisch is immune from suit because the

allegedly wrongful acts or omissions occurred while performing her judicial functions.

See, e.g., Mireles v. Waco, 502 U.S. 9, 11 (1991).

Accordingly, IT IS HEREBY ORDERED that:

       1. Plaintiff Byrd’s Motion for Recusal [Doc. No. 13] is DENIED;

       2. Plaintiff Byrd’s Motion for the Dismissal of Order Adopting Report and

          Recommendation [Doc. No. 15] is DENIED;

       3. Plaintiff Byrd’s Motion for Default Judgment [Doc. No. 16] is DENIED.




                                              2
Dated: October 30, 2018       s/ Susan Richard Nelson

                              SUSAN RICHARD NELSON
                              United States District Judge




                          3
